*491This matter was not rendered moot merely because the maximum term of petitioner’s sentence has expired (Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832; Matter of Justiano v New York State Bd. of Parole, 189 AD2d 566). Contrary to petitioner’s contention, there was substantial evidence, including the properly admitted hearsay testimony (People ex rel. McGee v Walters, 62 NY2d 317), adduced at the parole revocation hearing that the vehicle he was driving was stolen, that he knew it was stolen and that he lacked authorization to use it (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Rubin, Ross and Tom, JJ.